Citation Nr: 1708612	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with stuttering.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine, status post laminectomy.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2011, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  (A transcript of the hearing is of record.)  In January 2017, the Board sent the Veteran a letter notifying him of his right to another hearing before a different VLJ.  The letter indicated that if the Veteran did not respond within 30 days, the Board would assume that he did not want another hearing.  To date, the Veteran has not filed any correspondence indicating a desire for another hearing.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran during the course of the appeal.  In a March 2016 rating decision, the RO granted entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.
Initially, it appears there are outstanding VA medical records which must be associated with the claims file.  Specifically, the Veteran has received ongoing treatment for his claimed disabilities at VA facilities, and a note in the record indicates he was hospitalized for severe sepsis on July 23, 2014.  However, the most recent VA records date from June 20, 2014.  As more recent VA records are likely relevant to the pending claims, they should be obtained and reviewed.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

In addition, the Board finds that new VA examinations are necessary in order to ascertain the current nature and severity of the Veteran's service-connected PTSD with stuttering and DDD of the lumbar spine, status post laminectomy.  His most recent VA examinations were performed in June 2014, more than two years ago.  Thereafter, in July 2014, the Veteran submitted a statement indicating that the examination reports did not accurately reflect the severity of his disabilities.  His wife also submitted a statement indicating that the Veteran was getting more frequent flare-ups of PTSD and was in "constant pain."  In light of the above, the Board finds that additional examinations would be helpful in adjudicating the claims for increased ratings.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board also finds that an addendum medical opinion is necessary to clarify the etiology of the Veteran's sleep apnea.  In June 2014, a VA examiner stated that there was a "lack of compelling scientific evidence" to link the Veteran's sleep apnea to his PTSD, and "insufficient evidence to even state" that sleep apnea was as likely as not caused by his PTSD.  The examiner further noted that the Veteran's service treatment records were "silent to suggest sleep apnea."  Thus, it was "less likely as not that his [sleep apnea] is related to his service or [service-connected] disabilities."  

The Board also finds that an addendum medical opinion is necessary to clarify the etiology of the Veteran's sleep apnea.  In June 2014, a VA examiner stated that there was a "lack of compelling scientific evidence" to link the Veteran's sleep apnea to his PTSD, and "insufficient evidence to even state" that sleep apnea was as likely as not caused by his PTSD.  The examiner further noted that the Veteran's service treatment records were "silent to suggest sleep apnea."  Thus, it was "less likely as not that his [sleep apnea] is related to his service or [service-connected] disabilities."

It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Board finds that the VA examiner's opinion is inadequate because it ignores the Veteran's lay contentions that he developed sleep-apnea related symptoms during service and impermissibly relies on the lack of in-service documentation of sleep apnea.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  Moreover, the examiner's opinion with respect to secondary service connection lacks a detailed rationale, and therefore is unpersuasive.  On remand, an addendum opinion should be obtained which addresses the above concerns.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from June 2014 to the present.

2.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private medical records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected PTSD with stuttering.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.

4.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for service connection for sleep apnea, to include as secondary to service-connected PTSD.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea developed during service.  The examiner should specifically discuss the Veteran's lay statements and his medical history, particularly his report (corroborated by his wife's lay statements) that symptoms associated with sleep apnea developed during his service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused or permanently aggravated by his service-connected PTSD.

The examiner/s should include detailed rationales in support of all opinions provided.

5.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected DDD of the lumbar spine, status post laminectomy.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing), the examiner should fully describe all symptomatology and functional deficits associated with this condition.

The examiner is specifically asked to discuss the frequency and total duration of any incapacitating episodes attributable to intervertebral disc disease (IVDS), taking into account the Veteran's lay report that there "are days when I am unable to get out of bed because [of] my back" which occur "several times a [month]."  See Statement in Support of Claim received July 23, 2014.


6.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

